             Case 2:11-cv-01759-BJR Document 191 Filed 01/10/19 Page 1 of 6




 1
                                                        HONORABLE BARBARA J. ROTHSTEIN
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10   SIERRA CLUB, et al.,                           )
                                                    )        No. C11-1759BJR
11                    Plaintiffs,                   )
                                                    )        UNOPPOSED MOTION AND
12
             and                                    )        STIPULATED [PROPOSED] ORDER TO
13                                                  )        STAY DATE FOR FILING STATUS
     THE SPOKANE TRIBE OF INDIANS,                  )        REPORT IN LIGHT OF LAPSE OF
14                                                  )        APPROPRIATIONS
15                  Plaintiff-Intervenor,           )
                                                    )
16     v.                                           )        Note on Motions Calendar: January 10,
                                                    )        2019
17   REGIONAL ADMINISTRATOR OF THE                  )
18   ENVIRONMENTAL PROTECTION                       )
     AGENCY, CHRIS HLADIK, et al.,                  )
19                                                  )
                      Defendants,                   )
20
                                                    )
21           and                                    )
                                                    )
22   SPOKANE COUNTY; KAISER                         )
23   ALUMINUM WASHINGTON LLC; and                   )
     STATE OF WASHINGTON                            )
24   DEPARTMENT OF ECOLOGY,                         )
                                                    )
25                 Defendant-Intervenors.
26   ___________________________________

27
            The United States of America hereby moves for a stay of the January 15, 2019, date for
28
29
     UNOPPOSED MOTION AND STIPULATED                                     David J. Kaplan.
     [PROPOSED] ORDER TO STAY                                  United States Department of Justice
     STATUS REPORT - 1                                           Environmental Defense Section
                                                                          P.O. Box 7611
     Case No. C11-1759BJR
                                                                     Washington D.C. 20044
              Case 2:11-cv-01759-BJR Document 191 Filed 01/10/19 Page 2 of 6



     the parties to file their status report in this case. This report is due on that date based on the
 1
 2   Court’s prior Minute Order (Doc. No. 184), which granted the unopposed motion by Plaintiffs

 3   and the Plaintiffs-Intervenor to stay this case and which directed the Parties to file a status report
 4
     every 120 days. The grounds for this unopposed motion are as follows:
 5
             1.      At the end of the day on December 21, 2018, the appropriations act that had been
 6
 7   funding the Department of Justice expired and appropriations to the Department lapsed. The

 8   same is true for several other Executive agencies, including the defendants Regional
 9
     Administrator of the Environmental Protection Agency, et al. (collectively “EPA”). The
10
     Department does not know when funding will be restored by Congress.
11
12           2.      Absent an appropriation, Department of Justice attorneys and employees of the

13   Defendants are prohibited from working, even on a voluntary basis, except in very limited
14   circumstances, including “emergencies involving the safety of human life or the protection of
15
     property.” 31 U.S.C. § 1342.
16
             3.      Undersigned counsel for the Department of Justice therefore requests a stay of the
17
18   January 15, 2019, date for filing the status report until Congress has restored appropriations to
19   the Department.
20
             4.      If this motion for a stay is granted, undersigned counsel will notify the Court as
21
     soon as Congress has appropriated funds for the Department. The Government requests that, at
22
23   that point, the current status report deadline be extended commensurate with the duration of the

24   lapse in appropriations.
25
             5.      Counsel for all other parties in this case -- Plaintiffs Sierra Club and Center for
26
     Environmental Law & Policy, Intervenor-Plaintiff Spokane Tribe of Indians, and Intervenor-
27
28   Defendants Spokane County, Kaiser Aluminum Washington LLC, and State of Washington,

29
      UNOPPOSED MOTION AND STIPULATED                                          David J. Kaplan.
      [PROPOSED] ORDER TO STAY                                       United States Department of Justice
      STATUS REPORT - 2                                                Environmental Defense Section
                                                                                P.O. Box 7611
      Case No. C11-1759BJR
                                                                           Washington D.C. 20044
               Case 2:11-cv-01759-BJR Document 191 Filed 01/10/19 Page 3 of 6



     Department of Ecology -- have authorized the undersigned counsel for the federal Government
 1
 2   to state that they have no objection to this motion, and that they stipulate to the requested order.

 3           Therefore, although we greatly regret any disruption caused to the Court and the other
 4
     litigants, the federal Government hereby moves for a stay of the January 15, 2019, date for filing
 5
     the joint status report in this case until Department of Justice attorneys are permitted to resume
 6
 7   their usual civil litigation functions.

 8
 9
10
                                                   ORDER
11
12
13
14   IT IS SO ORDERED, on this ______ day of _______________, 2019.
15
16
17
18                                                         ______________________________
                                                           United States District Judge
19
20
21
22
23
24
25
26
27
28
29
      UNOPPOSED MOTION AND STIPULATED                                         David J. Kaplan.
      [PROPOSED] ORDER TO STAY                                      United States Department of Justice
      STATUS REPORT - 3                                               Environmental Defense Section
                                                                               P.O. Box 7611
      Case No. C11-1759BJR
                                                                          Washington D.C. 20044
             Case 2:11-cv-01759-BJR Document 191 Filed 01/10/19 Page 4 of 6



     Respectfully submitted by:
 1
 2
                                   By: /S/ David Kaplan
 3                                 DAVID J. KAPLAN
 4                                 Attorneys for Federal Defendants
                                   United States Department of Justice
 5                                 Environmental Defense Section
                                   P.O. Box 7611
 6                                 Washington, DC 20044
 7                                 (202) 514-0997
                                   David.kaplan@usdoj.gov
 8
     And Order Stipulated to by:
 9
10                                 By: /S/ David Kaplan
                                   DAVID J. KAPLAN
11                                 Attorneys for Federal Defendants
                                   United States Department of Justice
12
                                   Environmental Defense Section
13                                 P.O. Box 7611
                                   Washington, DC 20044
14                                 (202) 514-0997
15                                 David.kaplan@usdoj.gov

16
                                   SMITH & LOWNEY, PLLC
17
18                                 By: /S/ Richard A. Smith
                                   Richard A. Smith, WSBA #21788
19                                 Attorneys for Plaintiff
20                                 2317 E. John St., Seattle, WA 98112
                                   Tel: (206) 860-2883
21                                 Fax: (206) 860-4187
                                   rasmithwa@igc.org
22
23                                 FOSTER PEPPER PLLC

24                                 By: /S/ Lori Terry Gregory
                                   Lori Terry Gregory, WSBA #22006
25
                                   Attorneys for Intervenor Spokane County
26                                 1111 Third Ave., Ste. 3400, Seattle, WA 98101
                                   (206) 447-4400
27                                 terrl@foster.com
28
                                   PERKINS COIE LLP
29
      UNOPPOSED MOTION AND STIPULATED                                     David J. Kaplan.
      [PROPOSED] ORDER TO STAY                                  United States Department of Justice
      STATUS REPORT - 4                                           Environmental Defense Section
                                                                           P.O. Box 7611
      Case No. C11-1759BJR
                                                                      Washington D.C. 20044
           Case 2:11-cv-01759-BJR Document 191 Filed 01/10/19 Page 5 of 6




 1                          By: /S/ Margaret C. Hupp
 2                          Margaret C. Hupp, WSBA #43295
                            Attorneys for Intervenor Kaiser Aluminum Washington LLC
 3                          1201 Third Ave., Ste. 4800, Seattle, WA 98101
 4                          (206) 359-8000
                            MHupp@perkinscoie.com
 5
                            BOB FERGUSON
 6                          Attorney General
 7
                            By: /S/ Ronald L. Lavigne
 8                          Ronald L. Lavigne, WSBA #18550
                            Attorneys for Intervenor State of Washington, Dept. of Ecology
 9
                            P.O. Box 40117, Olympia, WA 98504
10                          (360) 586-6751
                            RonaldL@atg.wa.gov
11
12
                            /S/ Theodore C. Knight
13                          Theodore Clare Knight, WSBA# 39683
                            Attorney for the Spokane Tribe of Indians
14                          9121 NE Briar Rose Lane
15                          Bainbridge Island, WA 98110
                            509-953-1908
16                          Email: tedk@spokanetribe.com
17
18
19
20
21
22
23
24
25
26
27
28
29
     UNOPPOSED MOTION AND STIPULATED                               David J. Kaplan.
     [PROPOSED] ORDER TO STAY                            United States Department of Justice
     STATUS REPORT - 5                                     Environmental Defense Section
                                                                    P.O. Box 7611
     Case No. C11-1759BJR
                                                               Washington D.C. 20044
              Case 2:11-cv-01759-BJR Document 191 Filed 01/10/19 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing filing was electronically filed with the Clerk of the
 3
     Court on January 10, 2019, using the CM/ECF system, which will send notification of said
 4
     filing to the attorneys in this case registered with the Court's CM/ECF system.
 5
                                                   /S/ David Kaplan
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
      UNOPPOSED MOTION AND STIPULATED                                        David J. Kaplan.
      [PROPOSED] ORDER TO STAY                                     United States Department of Justice
      STATUS REPORT - 6                                              Environmental Defense Section
                                                                              P.O. Box 7611
      Case No. C11-1759BJR
                                                                         Washington D.C. 20044
